EXHIBIT 10(a)

 

Potlatch Corporation

 

MANAGEMENT PERFORMANCE AWARD PLAN

 

 

 

 

 

 

Adopted: July 20, 1973

Last Amended: March 7, 2003



--------------------------------------------------------------------------------

 

Potlatch Corporation

 

MANAGEMENT PERFORMANCE AWARD PLAN

 

1.   ESTABLISHMENT AND PURPOSE

 

The Potlatch Corporation Management Performance Award Plan (the “Plan”) was
adopted on July 20, 1973, by the Board of Directors of Potlatch Corporation to
provide meaningful financial rewards to those employees of Potlatch Corporation
and its subsidiaries who are in a position to contribute to the achievement by
Potlatch Corporation and its subsidiaries of significant improvements in profit
performance and growth.

 

2.   DEFINITIONS

 

  a)   “Potlatch” means Potlatch Corporation, a Delaware corporation.

 

  b)   “Subsidiary” means any corporation fifty percent (50%) or more of the
voting stock of which is owned by Potlatch or by one or more of such
corporations.

 

  c)   “Company” means Potlatch and its Subsidiaries.

 

  d)   “Board of Directors” means the Board of Directors of Potlatch.

 

  e)   “Chairman” means the Chairman of the Board of Potlatch.

 

  f)   “Committee” means the committee which shall administer the Plan in
accordance with Section 3.

 

  g)   “Employee” means a full-time salaried employee (including any Officer) of
the Company.

 

  h)   “Organization Unit” means a major organizational component or profit
center of the Company as determined pursuant to rules and regulations adopted by
the Committee from time to time whose Employees are eligible to participate in
the Plan.

 

  i)   “Officer” means any Employee who is an elected officer of the Company and
who is the chief manager of an Organizational Unit.

 

  j)   “Award” means an award under the Plan.

 

  k)   “Participant” means any Employee actively employed by the Company during
an Award Year in an Organization Unit in a position designated as a
participating position pursuant to rules and regulations adopted by the
Committee from time to time.

 

  l)   “Year” means the calendar year.

 

  m)   “Award Year” means a Year with respect to which Awards are made.

 

3.   ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Executive Compensation and Personnel
Policies Committee of the Board of Directors, or such other committee as may be
designated and appointed by the Board of Directors, which shall consist of at
least three (3) members of the Board of Directors. No member of the Committee
shall be eligible to participate and receive Awards under the Plan while serving
as a member of the Committee.

 

In addition to the powers and duties otherwise set forth in the Plan, the
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the Plan, to adopt and
periodically review such rules and regulations consistent with the terms of the
Plan as the Committee deems necessary or advisable in

 

1



--------------------------------------------------------------------------------

order to properly carry out the provisions of the Plan, to receive and review an
annual report to be submitted by the Chairman which shall describe and evaluate
the operation of the Plan, and to take any and all necessary action in
connection therewith. The Committee’s interpretation and construction of the
Plan and its determination of the amount of any Award thereunder shall be
conclusive and binding on all persons. In making such determinations, the
Committee is entitled to rely on information and reports provided by the
Chairman.

 

4.   ELIGIBILITY AND PARTICIPATION

 

Pursuant to rules and regulations adopted by the Committee, the Committee shall
designate the Organization Units and the positions that are eligible to
participate in the Plan.

 

5.   AWARDS

 

Awards shall be determined in accordance with Sections 6, 7 and 8 and announced
to Participants by April 15 following the close of the Award Year.

 

6.   DETERMINING THE ACTUAL CORPORATE FUND

 

The total amount of Awards made to all Participants with respect to any Award
Year shall be determined pursuant to this section.

 

  a)   Standard Bonus Fund.    There shall first be determined the Standard
Bonus Fund for such Award Year. The Standard Bonus Fund shall be computed as
follows:

 

  i)   The Standard Bonus for each Participant shall first be determined. A
Participant’s Standard Bonus shall be an amount equal to a percentage of the
Participant’s salary, based on the position to which the Participant is
assigned, as determined in accordance with rules and regulations adopted by the
Committee. If a Participant does not qualify as a Participant for the entire
period of the applicable Award Year, the Standard Bonus will be prorated to
reflect the number of full calendar months that the Employee was a Participant.

 

  ii)   The sum of the Standard Bonuses for all Participants as determined under
subparagraph (i) above shall constitute the amount of the Standard Bonus Fund.

 

  iii)   The Standard Bonus Fund for each Organization Unit shall be the sum of
all Standard Bonuses for all Participants in such Organization Unit.

 

  b)   Performance Modifier.    The Performance Modifiers for each Award Year
shall be a percentage determined pursuant to rules and regulations adopted by
the Committee. Modifiers may range from a minimum of zero to a maximum of two
hundred percent (200%). In its rules and regulations concerning the
determination of the Performance Modifiers, the Committee may take into
consideration certain financial measures of profit performance (including,
without limitation, consolidated earnings per share, return on shareholder
equity, return on invested capital) and a comparison of the Company’s profit
performance with the profit performance of other major competitors).

 

2



--------------------------------------------------------------------------------

 

  c)   Actual Corporate Fund.    The Actual Corporate Fund for each Award Year
shall be determined in accordance with rules and regulations adopted by the
Committee. The Actual Corporate Fund shall be represented by a bookkeeping entry
only and no Employee of the Company shall have any vested right therein.

 

  d)   Limits on Award Payments.    Notwithstanding any other provision of the
Plan, the Board of Directors may, in its sole discretion, determine limits on
the amount and alter the time and form of payment of Awards with respect to an
Award Year if any of the following conditions occurs: (i) Potlatch does not
declare cash dividend with respect to its common stock during such Award Year,
or (ii) the Actual Corporate Fund determined pursuant to Section 6(c) for such
Award Year exceeds four percent (4%) of Potlatch’s consolidated net earnings,
before taxes, for such Award Year.

 

7.   ALLOCATING THE ACTUAL CORPORATE FUND AMONG ORGANIZATION UNITS

 

The Actual Corporate Fund shall be allocated for each Award Year among the
Organization Units in accordance with the Plan’s rules and regulations.

 

8.   DETERMINING INDIVIDUAL AWARDS

 

Each Officer shall determine the amount of the Award to each Participant who is
assigned to such Officer’s Organization Unit (except the Officer’s own Award) by
prescribing the basis for allocating such Organization Unit’s portion of the
Actual Corporate Fund among the Participants employed in such Organization Unit,
taking into account the amount of the Participant’s Standard Bonus and the
Participant’s individual performance. Each Participant’s Award shall be subject
to review by and approval of the Chairman.

 

9.   FORM AND TIME OF PAYMENT OF AWARDS

 

  a)   All Awards under the Plan earned on and after January 1, 1996, shall be
paid in a combination of cash and whole shares of the Company’s common stock in
a ratio determined by the Committee. The number of shares of common stock shall
be determined by dividing the dollar value of the portion of the Award allocated
as stock by the closing price of the Company’s common stock on the date of the
Committee meeting at which the Award payments are approved; Award amounts shall
be prorated for the portion of the Award Year the Employee was an eligible
Participant pursuant to the rules and regulations adopted by the Committee from
time to time. A Participant who is dismissed shall be entitled to receive an
Award only to the extent permitted pursuant to the rules adopted by the
Committee.

 

  b)   Notwithstanding the foregoing, a Participant may elect to defer receipt
of payment of a single Award or all future Awards until after termination of
employment pursuant to rules and regulations adopted by the Committee. However,
if the payment of the Award would cause the Participant’s annual compensation to
exceed the amount deductible under the Internal Revenue Code, the Participant
will be required to defer receipt of the portion of the Award that would be
non-deductible in the Award Year until after termination of employment. Such
rules and regulations shall establish procedures for the Committee, at its
discretion, to accelerate the schedule of payments for deferred Awards.

 

3



--------------------------------------------------------------------------------

 

  c)   The Award, the payment of which is deferred under (b) above, shall be
converted into full and fractional stock units equal to the number of shares the
Participant would have received if the Award had not been deferred.

 

On each dividend payment date, dividend equivalents shall be credited to each
full and fractional stock unit to the extent such stock unit was in the
Participant’s deferred account on the dividend record date immediately preceding
the applicable dividend payment date. Such dividend equivalents shall be
converted into stock units as of the dividend payment date by dividing the
amount of the dividend equivalents by the closing price of the Company’s common
stock on the dividend payment date.

 

In the event of a change in the number of outstanding shares of the Company’s
common stock by reason of a stock split, stock dividend, reclassification or
other distribution of shares or other similar changes in the capitalization of
the Company, an appropriate adjustment shall be made in the number of each
Participant’s stock units determined as of the date of such occurrence.

 

The following applies only to Awards deferred prior to September 16, 2000.

 

  d)   The cash portion of an Award, the payment of which was deferred under (b)
above prior to September 16, 2000, shall be credited with additional amounts
during the period of deferral commencing on the first day of the month
coinciding with or next following the date Awards are normally paid pursuant to
Paragraph (a) above, and continuing during the period of deferral up to the last
day of the month in which the amounts deferred hereunder are paid, and payable
at the time that the deferred Awards are paid. Such additional amounts shall be
computed at seventy percent (70%) of the higher of the following averages during
the period of deferral; (i) the prime rate charged by the major commercial banks
as of the first business day of each calendar month (as reported in an official
publication of the Federal Reserve System), or (ii) the average monthly
long-term rate of A rated corporate bonds (as published in Moody’s Bond Record),
and shall be compounded annually. Notwithstanding the foregoing, in no event
shall such additional amount exceed the maximum interest rate allowable by law.

 

10.   SPECIAL AWARDS FUND

 

a)   Creation of the Fund.    A Special Awards Fund shall be established with
respect to each Award Year in an amount determined by the Committee but not to
exceed ten percent (10%) of the Standard Bonus Fund for such Award Year. The
Special Awards Fund shall be represented by a bookkeeping entry only and no
Employee of the Company shall have any vested right therein.

 

b)   Eligibility.    Awards may be made in a total amount equal to the Special
Awards Fund to those Employees of the Company who are not Participants with
respect to such Award Year, but who in the judgment of an Officer have made
outstanding contributions to the success of the Company.

 

c)  

Selection.    After the close of the Award Year, recipients of Awards under the
Special Awards Fund shall be selected by the Chairman upon the recommendation of
an Officer. The amount of each individual’s Award under the Special Awards Fund
shall be determined by the Chairman upon the recommendation of an Officer and
shall fall

 

4



--------------------------------------------------------------------------------

within a range set forth in rules and regulations adopted by the Committee,
expressed as minimum and maximum percentages of base annual salary paid. Awards
under the Special Awards Fund shall be announced by April 15 following the Award
Year.

 

d)   Payment.    Awards under the Special Awards Fund shall be paid in full in
cash at the time the Award is announced or as soon as reasonably practicable
thereafter.

 

11.   NO ASSIGNMENT OF INTEREST

 

The interest of any person in the Plan or in payments to be received pursuant to
it shall not be subject to option or assignable either by voluntary or
involuntary assignment or by operation of law, and any act in violation of this
section shall be void.

 

12.   EMPLOYMENT RIGHTS

 

The selection of an Employee as a Participant shall not confer any right on such
Employee to receive an Award under the Plan or to continue in the employ of the
Company or limit in any way the right of the Company to terminate such
Participant’s employment at any time.

 

13.   AMENDMENT OR TERMINATION OF THE PLAN

 

The Board of Directors may amend, suspend or terminate the Plan at any time;
provided, however, that any amendment adopted or effective on or after July 1,
in any Award Year which would adversely affect the calculation of a
Participant’s Award or the Participant’s eligibility for an Award for such Award
Year shall be applied prospectively from the date the amendment was adopted or
effective, whichever is later; provided, further that if the Plan is terminated
effective on or after July 1 in any Award Year such termination shall not
adversely affect any Participant’s eligibility for a pro rata share of an Award
for the period of such Award Year prior to the date the termination was adopted
or effective, whichever is later, subject to all other applicable terms and
conditions of the Plan. In the event of termination of the Plan, Awards deferred
under Section 9(b) shall be paid at such times and in such amounts as provided
in section 9(b) and the rules and regulations adopted by the Committee.

 

5